Name: Commission Implementing Regulation (EU) 2016/669 of 28 April 2016 amending Implementing Regulation (EU) No 808/2014 as regards the amendment and the content of rural development programmes, the publicity for these programmes, and the conversion rates to livestock units
 Type: Implementing Regulation
 Subject Matter: European construction;  regions and regional policy;  EU finance;  agricultural policy;  documentation;  means of agricultural production
 Date Published: nan

 29.4.2016 EN Official Journal of the European Union L 115/33 COMMISSION IMPLEMENTING REGULATION (EU) 2016/669 of 28 April 2016 amending Implementing Regulation (EU) No 808/2014 as regards the amendment and the content of rural development programmes, the publicity for these programmes, and the conversion rates to livestock units THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (1), and in particular Article 8(3), Articles 12 and 41 and Article 66(5) thereof, Whereas: (1) Article 4(2) of Commission Implementing Regulation (EU) No 808/2014 (2) sets the maximum number of amendments to rural development programmes that Member States may submit to the Commission. Specific rules should apply where support has the form of a financial instrument, in order to give Member States the flexibility which is needed in the implementation of the financial instrument. Therefore the maximum number of programme amendments should not apply to the amendments related to programming of financial instruments. (2) Article 9 of Implementing Regulation (EU) No 808/2014 establishes rules for conversion of units, including provisions on the conversion rates of various categories of animals to livestock units. It should be clarified that such conversion rates apply not only to commitments for the rearing of local breeds in danger of being lost to farming but to all livestock-related commitments under Articles 28, 29 and 34 of Regulation (EU) No 1305/2013. (3) Point 8(2) of Part 1 and point 5(2) of Part 2 of Annex I to Implementing Regulation (EU) No 808/2014 lay down certain rules on the description of the measures in rural development programmes and in national frameworks. Specific rules should apply where support has the form of a financial instrument, in order to give Member States the flexibility which is needed in the implementation of the financial instrument. (4) Annex II to Implementing Regulation (EU) No 808/2014 defines the conversion rates of animals to livestock units referred to in Article 9 and provides that those conversion rates may be increased for all categories included in the table and decreased for other poultry, taking into account scientific evidence to be explained and duly justified in the rural development programmes. Member States should be given the possibility to decrease those conversion rates not only for other poultry but for all categories included in the table where it is justified and based on scientific evidence. (5) Point 2.2 of Part 1 of Annex III to Implementing Regulation (EU) No 808/2014 establishes minimum requirements for information and publicity actions by the beneficiaries during the implementation of an operation. Point 2.2(b) provides for different requirements according to the total public support. In the interest of ensuring proportionate and harmonised requirements, a single threshold should be set at EUR 50 000. In addition, taking into account the particular nature of the area and animal related measures and of other measures which do not concern investments, Member States should be allowed to decide if these measures should be concerned by the information obligations. (6) Implementing Regulation (EU) No 808/2014 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Rural Development Committee, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 808/2014 is amended as follows: (1) in the third subparagraph of Article 4(2), the following point (e) is added: (e) in case of amendments related to financial instruments referred to in Article 37 of Regulation (EU) No 1303/2013.; (2) Article 9 is replaced by the following: Article 9 1. Where commitments made under Articles 28, 29 and 34 of Regulation (EU) No 1305/2013 refer to livestock units, the conversion rates of the various categories of animals to livestock units as set out in Annex II apply. 2. Where commitments under Articles 28, 29 and 34 of Regulation (EU) No 1305/2013 are expressed in units other than those set out in Annex II to that Regulation, Member States may calculate payments on the basis of those other units. In such case, the Member States shall ensure that the maximum amounts per year eligible for EAFRD support set out in that Annex are complied with. 3. Except for payments for commitments for the rearing of local breeds in danger of being lost to farming referred to in Article 28(10)(b) of Regulation (EU) No 1305/2013, payments under Articles 28, 29 and 34 of that Regulation cannot be granted per livestock unit.; (3) Annex I is amended as set out in Annex I to this Regulation; (4) Annex II is replaced by the text in Annex II to this Regulation; (5) Annex III is amended as set out in Annex III to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 487. (2) Commission Implementing Regulation (EU) No 808/2014 of 17 July 2014 laying down rules for the application of Regulation (EU) No 1305/2013 of the European Parliament and of the Council on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (OJ L 227, 31.7.2014, p. 18). ANNEX I Annex I to Regulation (EU) No 808/2014 is amended as follows: (1) in point 8(2) of Part 1, point (c) is replaced by the following: (c) scope, level of support, eligible beneficiaries, and where relevant, methodology for calculation of the amount or support rate broken down by sub-measure and/or type of operation where necessary. For each type of operation specification of eligible costs, eligibility conditions, applicable amounts and support rates and principles with regard to the setting of selection criteria. Where support is provided to a financial instrument implemented under points (a) and (b) of the first subparagraph of Article 38(4) of Regulation (EU) No 1303/2013, description of the type of financial instrument, general categories of final recipients, general categories of eligible costs, maximum level of support and principles with regard to the setting of selection criteria.; (2) in point 5(2) of Part 2, point (c) is replaced by the following: (c) scope, level of support, eligible beneficiaries, and where relevant, methodology for calculation of the amount or support rate broken down by sub-measure and/or type of operation where necessary. For each type of operation specification of eligible costs, eligibility conditions, applicable amounts and support rates and principles with regard to the setting of selection criteria. Where support is provided to a financial instrument implemented under points (a) and (b) of the first subparagraph of Article 38(4) of Regulation (EU) No 1303/2013, description of the type of financial instrument, general categories of final recipients, general categories of eligible costs, maximum level of support and principles with regard to the setting of selection criteria.. ANNEX II ANNEX II Conversion rates of animals to livestock units ( LU ) referred to in Article 9(1) and (2) (1) Bulls, cows and other bovine animals over two years and equine animals over six months 1,0 LU (2) Bovine animals from six months to two years 0,6 LU (3) Bovine animals below six months 0,4 LU (4) Sheep and goats 0,15 LU (5) Breeding sows > 50 kg 0,5 LU (6) Other pigs 0,3 LU (7) Laying hens 0,014 LU (8) Other poultry 0,03 LU For the categories or sub-categories of animals in this table, conversion rates may be increased or decreased exceptionally, taking into account scientific evidence to be explained and duly justified in the RDPs. Other categories of animals may be added exceptionally. Conversion rates for any such categories shall be established taking into account particular circumstances and scientific evidence to be explained and duly justified in the RDPs. ANNEX III In point 2.2 of Part 1 of Annex III to Regulation (EU) No 808/2014, point (b) is replaced by the following: (b) for operations not falling under point (c) the total public support of which exceeds EUR 50 000, placing at least a poster (minimum size A3) or plaque with information about the project, highlighting the financial support from the Union, at a location readily visible to the public. However, Member States may decide that this requirement shall not apply to, or that the threshold shall be increased for, operations under points (a) and (b) of Article 21(1) (concerning income forgone and maintenance costs) and Articles 28 to 31, 33, 34 and 40 of Regulation (EU) No 1305/2013. Member States may also decide that this requirement shall not apply to, or that the threshold shall be increased for, other operations which do not result in an investment where, because of the nature of the operation funded, it is not possible to identify a suitable location for the poster or plaque. An explanatory plaque shall be installed in the premises of the local action groups financed by LEADER;